Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that the IDS filed 3/5/2019 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thal (U.S Patent No. 4944317).
Regarding claim 33, Thal discloses a cartridge for use in a smoking device for vaporization comprising: a first area for including a smokeable material (by reference signs 10 and 13, fig. 2); a second area (by reference sign 14, fig. 2l; and a perforation (by reference sign 17, figs. 3) allowing vapor to exit the cartridge upon heating the cartridge.  Although Thal does not expressly disclose a vapor-forming material, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the second area is capable for including a vapor-forming material.  Furthermore, tobacco is also capable of being a vapor-forming material.
Regarding claim 34, Thal discloses the smokable material includes tobacco (Abstract).  
Regarding claim 35, Thal discloses wherein the first area is located adjacent to the perforation, such that the vapor traverses the first area generated from the vapor after being heated (see figs. 1-3, column 2, lines37-51).  
Regarding claim 36, Thal discloses the perforation is configured to be in fluidic communication with an inhaling passage (see figs. 1-3 and column 2, lines37-51).  
Regarding claim 37, Thal discloses the first area (bottom of the cartridge) is located between the perforation and the second area (top of the cartridge), such that vapor formed from the vapor- forming material traverses the first area before exiting the perforation.  
Regarding claim 38, Thal discloses a shape of the cartridge is configured to be inserted into a vaporization chamber of the smoking device for vaporization (see fig. 1).  
Regarding claim 39, Thal discloses the cartridge is configured to be inserted in a vaporization chamber (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art that the side walls of the cartridge is design for a smooth insertion corresponding to the claimed wherein side walls of the cartridge are drafted.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9675109. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHU H NGUYEN/Examiner, Art Unit 1747